Citation Nr: 1220418	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1955 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the RO which denied entitlement to a TDIU.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA. A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has made all reasonable efforts to assist the Veteran in the development of his claim.  In a Februaru 2006 pre-rating letter the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Although that letter did not contain notice of the assignment of evaluations and effective dates pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), there is no prejudice to the Veteran in proceeding to adjudication of this claim because a TDIU is being denied and thus no effective date is being assigned herein.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records as well as post-service VA outpatient treatment records.  Additionally, the Veteran has been afforded VA medical examinations on several occasions, most recently in September 2011.  The Board notes that the Veteran was sent a VA Form 21-4192, Request for Employment Information, the Veteran never responded to this request and the mail was not returned to the VA.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

II.  Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor. 38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.  

III.  Analysis

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU.  

Initially, the Board notes that the Veteran is currently service connected for stricture of the esophagus associated with prepyloric gastritis with duodenal diverticulum which has been rated as 30 percent disabling and prepyloric gastritis with duodenal diverticulum which has been rated as 30 percent disabling.  The Veteran's combined evaluation is 50 percent.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have not been met.  Nonetheless, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b).  

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met.  

The Board acknowledges that the Veteran has been unemployed during the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable.  On the Veteran's VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) the Veteran reported that he has not worked since 2003 due to his service-connected disabilities.  

In a February 2006 letter to the Veteran, the VA requested that the Veteran have his last employer fill out VA Form 21-4192, Request for Employment Information.  The Veteran never responded to this request.  

A February 2006 VA unemployability and esophagus and hiatal hernia examination report shows that the Veteran reported last working in 2000.  He stated that he was unable to continue working due to heartburn symptoms as well as pain in the chest.  Upon examination, the examiner stated that the Veteran appeared to be healthy in his physical appearance.  The examiner found no reason to think that the Veteran was unemployable.  He noted that mentally, the Veteran appeared to be able to understand what was going on and physically he found nothing markedly abnormal about the Veteran.  

A September 2011 VA esophagus and hiatal hernia examination report shows that the Veteran stated that he was currently not working.  He reported being retired by reason of eligibility of age or duration of work.  

Based on the Veteran's own statements and the evaluation results in 2006 and 2011, the evidence does not show the Veteran to be incapable of performing the mental and physical tasks that comport with his education and occupational experience. Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Compensation and Pension director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis.  

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


